wfBLED
U.S. PROBATION OFFICE E, NC

WESTERN DISTRICT OF NORTH CAROLINA APR 3.9 2019

Presentence Interview and Defendant DocumentatioMsrEn Biss ret,

Bryan Jamison Watts 1:18cr42
Defendant Docket Number

 

Please note below if a presentence interview is requested.

(Presentence interviews will not be conducted for Illegal Reentry cases nor for defendants who
have previously had a federal presentence report completed.)

[ ] Yes, the defendant requests a presentence interview.

La the defendant does not want a presentence interview.

Within twenty-one (21) days following entry of a guilty plea or finding of guilt, you are required
to complete and submit to the U.S. Probation Office the following forms:

e Authorization to Release Information

ePersonal and Family History form

e Declaration of Defendant or Offender Net Worth & Cash Flow Statements
e Acceptance of Responsibility form

The above forms can be accessed from the NCW U.S. Probation’s website at

Www.ncwp.uscourts.gov
Presentence Investigation
Presentence Documents and Forms
Plea Forms

By signing below, defense counsel confirms the presentence interview preference and agrees to
provide all four (4) forms to the U.S. Probation Office within twenty-one (21) days of a guilty

plea or finding of guilt.
fs off

Signatire of Defense\Counsel Date

  

Case 1:18-cr-00042-MR-WCM Document 61 Filed 04/30/19 Page 1 of 1

 
